Case 1:19-cv-00373-JAO-RT Document 16 Filed 09/10/19 Page 1 of 6              PageID #: 47




                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII


 AVID AMIRI, INDIVIDUALLY AND                   CIV. NO. 19-00373 JAO-RT
 AS TRUSTEE OF THE DEUTSCHE
 INTERNATIONAL TRUST II;

                     Plaintiff,                 RULE 16 SCHEDULING ORDER

       vs.

 COUNTY OF MAUI, DOE
 DEFENDANTS 1-100,

                     Defendants.


                          RULE 16 SCHEDULING ORDER

       Pursuant to Fed. R. Civ. P. 16 and LR 16.2, a scheduling conference was held on

 September 9, 2019, before the Honorable Rom A. Trader, United States Magistrate

 Judge. Appearing at the conference were Gregory A. Ferren on behalf of Plaintiff, and

 John Koa Holiona (by phone) on behalf of Defendant.

       Pursuant to Fed. R. Civ. P. 16(e) and LR 16.3, the Court enters this scheduling

 conference order:

 TRIAL AND PRETRIAL CONFERENCE SCHEDULING:

 1.    JURY trial in this matter will commence before the Honorable Jill A. Otake,

 United States District Judge on September 8, 2020 (Tuesday), at 9:00 a.m.

 2.    A final pretrial conference shall be held on July 28, 2020, at 9:00 a.m. before the

 Honorable Rom A. Trader, United States Magistrate Judge.
Case 1:19-cv-00373-JAO-RT Document 16 Filed 09/10/19 Page 2 of 6               PageID #: 48




 3.     (RESERVED)

 4.     Pursuant to LR 16.6, each party herein shall serve and file a separate final

 pretrial statement by July 21, 2020.

 MOTIONS:

 5.     All motions to join additional parties or to amend the pleadings shall be filed by

 February 7, 2020.

 6.     Other non-dispositive motions, except for motions in limine and discovery

 motions, shall be filed by June 10, 2020.

 7.     Dispositive motions shall be filed by April 8, 2020.

 8.     Motions in limine shall be filed by August 18, 2020.

 Any opposition memorandum to a motion in limine shall be filed by August 25, 2020.

 DISCOVERY:

 9.     Unless and until otherwise ordered by the Court, the parties shall follow the

 discovery plan agreed to by the parties herein pursuant to Fed. R. Civ. P. 26(f).

 10.    (RESERVED)

 11.    Pursuant to Fed. R. Civ. P. 26(a)(2), each party shall disclose to each other party

 the identity and written report of any person who may be used at trial to present expert

 evidence under Rules 702, 703, or 705 of the Federal Rules of Evidence. The

 disclosures pursuant to this paragraph shall be according to the following schedule:

        a.     All plaintiffs shall comply by March 9, 2020.

        b.     All defendants shall comply by April 8, 2020.




                                             2
Case 1:19-cv-00373-JAO-RT Document 16 Filed 09/10/19 Page 3 of 6               PageID #: 49




 Disclosure of the identity and written report of any person who may be called solely to

 contradict or rebut the evidence of a witness identified by another party pursuant to

 subparagraphs a and b hereinabove shall occur within thirty (30) days after the

 disclosure by the other party.

 12.    Pursuant to Fed. R. Civ. P. 16(b)(3) and LR 16.2(a)(6), the discovery deadline

 shall be July 10, 2020. Unless otherwise permitted by the Court, all discovery pursuant

 to Federal Rules of Civil Procedure, Rules 26 through 37 inclusive must be completed

 by the discovery deadline. Unless otherwise permitted by the Court, all discovery

 motions and conferences made or requested pursuant to Federal Rules of Civil

 Procedure, Rules 26 through 37 inclusive of LR 26.1, 26.2 37.1 shall be heard no later

 than thirty (30) days prior to the discovery deadline.

 SETTLEMENT:

 13.    A settlement conference shall be held on June 18, 2020, at 10:00 a.m. before the

 Honorable Rom A. Trader, United States Magistrate Judge.

 14.    Each party shall deliver to the presiding Magistrate Judge a confidential

 settlement conference statement by June 12, 2020. The parties are directed to LR

 16.5(b) for the requirements of the confidential settlement conference statement.

 15.    The parties shall exchange written settlement offers and meet and confer to

 discuss settlement before the date on which settlement conference statements are due.

 TRIAL SUBMISSIONS:

        JURY ISSUES:




                                             3
Case 1:19-cv-00373-JAO-RT Document 16 Filed 09/10/19 Page 4 of 6                   PageID #: 50




 16.    The parties shall prepare in writing and submit to the Court any special voir dire

 inquiries they wish the judge to ask the jury panel.

 17.    The parties shall confer in advance of trial for the purpose of preparing an

 agreed upon special verdict form, if a special verdict form is to be requested. The

 agreed upon special verdict form shall be submitted to the Court. In the event of

 disagreement, the parties shall submit all proposed special verdict forms to the Court.

 18.    The parties shall confer in advance of trial for the purpose of preparing an

 agreed upon concise statement of the case that may be read by the trial judge to the jury

 during voir dire. The agreed upon concise statement of the case shall be submitted to

 the Court. In the event of disagreement, the parties shall submit all proposed concise

 statements of the case to the Court.

 19.    Jury instructions shall be prepared in accordance with LR 51.1 and submitted to

 the Court.

 20.    All submissions to the Court required by paragraphs 16, 17, 18 and 19 shall be

 made by August 25, 2020.

        WITNESSES:

 21.    By August 18, 2020, each party shall serve and file a final comprehensive

 witness list indicating the identity of each witness that the party will call at trial and

 describing concisely the substance of the testimony to be given and the estimated time

 required for the testimony of the witness on direct examination.




                                               4
Case 1:19-cv-00373-JAO-RT Document 16 Filed 09/10/19 Page 5 of 6                    PageID #: 51




 22.      The parties shall make arrangements to schedule the attendance of witnesses at

 trial so that the case can proceed with all due expedition and without any unnecessary

 delay.

 23.      The party presenting evidence at trial shall give notice to the other party the day

 before of the names of the witnesses who will be called to testify the next day and the

 order in which the witnesses will be called.

          EXHIBITS:

 24.      By August 11, 2020, the parties shall premark for identification all exhibits and

 shall exchange or, when appropriate, make available for inspection all exhibits to be

 offered, other than for impeachment or rebuttal, and all demonstrative aids to be used at

 trial.

 25.      The parties shall meet and confer regarding possible stipulations to the

 authenticity and admissibility of proposed exhibits by August 18, 2020.

 26.      By August 25, 2020, the parties shall file any objections to the admissibility of

 exhibits. Copies of any exhibits to which objections are made shall be attached to the

 objections.

 27.      The original set of exhibits and two copies (all in binders) and a list of all

 exhibits shall be submitted to the Court the Thursday before trial.

          DEPOSITIONS:

 28a.     By August 18, 2020, the parties shall serve and file statements designating

 excerpts from depositions (specifying the witness and page and line referred to) to be

 used at trial other than for impeachment or rebuttal.


                                                5
Case 1:19-cv-00373-JAO-RT Document 16 Filed 09/10/19 Page 6 of 6                                   PageID #: 52




    b.     Statements counter-designating other portions of depositions or any objections

  to the use of depositions shall be served and filed by August 25, 2020.

           TRIAL BRIEFS:

  29.      By August 25, 2020, each party shall serve and file a trial brief on all significant

  disputed issues of law, including foreseeable procedural and evidentiary issues, setting

  forth briefly the party's position and the supporting arguments and authorities.

  30.      (RESERVED)

  OTHER MATTERS:

  An Early Settlement Conference is set for January 21, 2020 at 10:00 a.m. before

  Magistrate Judge Rom A. Trader. Each party shall deliver to Magistrate Judge Rom A.

  Trader a confidential settlement conference statement by January 14, 2020.

         IT IS SO ORDERED.

         DATED: Honolulu, Hawaii, September 9, 2019.




                                                   /s/ Rom A. Trader
                                                   Rom A. Trader
                                                   United States Magistrate Judge




 Avid Amiri, Individually and as Trustee of the Deutsche International Trust Ii vs. County Of Maui, Doe Defendants
 1-100; Civ. No. 19-00373 JAO-RT; Rule 16 Scheduling Order

                                                         6
